LtoN, J.
It was held in Crocker v. Supervisors, 35 Wis., 284, that “officers take their offices cum onere, and services required of them by law, for which they are not specifically paid, must be considered compensated by the fees allowed for other services.” That rule is sustained by several other adjudications of this court, cited in the opinion in that case by Chief Justice DixoN. The rule is applicable to a case like this, where the claim is for expenses incurred by the officer in the discharge of his official duties instead of official services. Indeed, the claim in Crocker v. Supervisors was for expenses and disbursements by a sheriff in the execution of process. Hence, the claim of the plaintiff is not valid unless there, 'is some statute requiring or authorizing the county board to reimburse his expenses for fuel and stationery. We are referred to no such statute. On the contrary, the statute (R. S., 238, sec. 669, subd. 1) confers upon the county board power to provide fuel and stationery for certain county officers, necessary for the discharge of their official business. The county surveyor is not named as one of these officers. Expressio imius est exclusio alterius. If there is any other provision of statute which empowers the board to make such provision for the county surveyor, there is none which makes it the duty of the board to do so. The *253fact that the county furnished the plaintiff an office in the court house cannot impose upon it the obligation to provide fuel and stationery to be used in it.
It is objected that the conclusion of law found by the circuit court cannot be reviewed on appeal because not excepted to. This position is not.tenable. No exception is necessary to enable this court to determine whether the conclusion of law is correct upon the facts found, or whether the judgment is sustained by the pleadings and findings of the court. Wis. R. I. Co. v. Lyons, 30 Wis., 61.
By the Court.— The judgment is reversed, and the cause remanded with directions to enter judgment for the county.